DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 101 that form the basis for the rejections under this section made in this Office action:
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 PEG (now been incorporated into MPEP 2106), the revised procedure for determining whether a claim is "directed to" a judicial exception requires a two-prong inquiry into whether the claim recites: (1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human interactions such as a fundamental economic practice, or mental processes); and (2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)). 
 Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: (3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.0S(d)); or (4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Claims 1-20 describe an abstract process of providing a musical catalog amplification service. Specifically, representative claim 1 recites:

A method of leveraging a computer-based musical composition system to provide a musical catalog amplification service, the method comprising: 
analyzing, by the computer-based musical composition system, existing music owned by at least one rights holder; 
generating, by the computer-based musical composition system, new music based at least in part on the existing music; 
granting at least some rights in the new music to the at least one rights holder; and 
sharing revenues generated from the new music with the at least one rights holder.  

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The highlighted portion of the claim constitutes an abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance and the additional elements are NOT sufficient to amount to significantly more than the judicial exceptions, as analyzed below:
Step
Analysis
1. Statutory Category ?
Yes.  
The claim recites a series of steps and, therefore, is a process.

2A - Prong 1: Judicial Exception Recited?
Yes.  
The combination of the steps of:

analyzing existing music owned by at least one rights holder; 
generating new music (e.g., sing a song by a human being) based at least in part on the existing music; 
granting at least some rights in the new music to the at least one rights holder; and 
sharing revenues generated from the new music with the at least one rights holder  

is similar to the concepts of Certain Methods of Organizing Human Activity, involving: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The combination thus falls within the “Certain Methods of Organizing Human Activity” Grouping of Abstract Ideas defined by the 2019 PEG.
2A - Prong 2: Integrated into a Practical Application?
No.  
The highlighted portion includes the steps: analyzing (by the computer-based musical composition system) existing music owned by at least one rights holder; generating (by the computer-based musical composition system) new music based at least in part on the existing music, etc., which are all recited at a high level of generality as generic (well-understood, routine, conventional) human activities. The inclusion of the computer-based musical composition system is deemed to be a mere intended use of basic functions of a general purpose computer. Such a generic recitation does not integrate the abstract idea into a practical application because it does not impose any significant weight or meaningful limits on practicing the abstract idea.

Note: 
a) A claim reciting a judicial exception is “integrated into a practical application” if it adds a specific limitation beyond the judicial exception that is not a “well-understood, routine, conventional activity in the field.” On the other hand, if the claim “simply appends well-understood, routine, conventional activities previously known to the industry,” it is still directed to that abstract idea and ineligible.

b) The recitation of generic intended use in a claim does not necessarily preclude that claim from reciting an abstract idea.

2B: Claim provides an Inventive Concept?

No. 
The additional elements, such as “a musical catalog amplification service” and “the computer-based musical composition system” are NOT sufficient to amount to significantly more than the judicial exceptions (see Berkheimer under 2019 PEG). The acts of “analyzing, by the computer-based musical composition system, existing music owned by at least one rights holder” and “generating, by the computer-based musical composition system, new music based at least in part on the existing music” are all well-understood, routine, and/or conventional activities in the art.

The claim is therefore ineligible.


The dependent claims 2-10 inherit attributes of the claim from which they depend, and do not add anything which would render the claimed invention a patent eligible application of the abstract idea. The dependent claims either extend (narrow) the abstract idea or claim additional elements which do not amount for "significant more" because they are generically recited and/or conventional and well-understood in the art. Specifically, the limitations in dependent claims 2-10 merely add details to the algorithm which forms the abstract idea as discussed above, but do not contain any further “additional elements” that may be enough to qualify as "significantly more".
Claims 11-20 are rejected for the same reason as for claims 1-10. Hence the claims 1-20 are treated as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BEN et al. (WO 2011008418 A3).
	Regarding claim 1, BEN discloses a computer-based musical composition system (para. 0018, 0020, 0058) and method comprising: analyzing, by the computer-based musical composition system, existing music owned by at least one rights holder (para. 00155: by inherency, the disbursement manager 190 must analyze the piece of content, such as a song from a movie, purchased by the user in order to allocate portions of revenue generated from a piece of content to rights holders for media "associated" with the purchased content); generating (e.g., transmitting, rendering or playing back the content at the user side), by the computer-based musical composition system, new music based at least in part on the existing music (para. 00155, 00157); granting at least some rights in the new music to the at least one rights holder (para. 00157); and sharing revenues generated from the new music with the at least one rights holder (para. 00155, 00158; see also Step 1470, Fig. 14).  
	Regarding claim 2, BEN discloses: wherein analyzing, by the computer-based musical composition system, existing music owned by at least one rights holder includes: determining, by the computer-based musical composition system, at least one feature (e.g., namespace - a range of identifiers that are associated uniquely with items) of at least one musical composition in the existing music (para. 0013, 0067, 00112, 00116-00117); and generating, by the computer-based musical composition system, new music based at least in part on the existing music includes generating, by the computer-based musical composition system, at least one new musical composition based at least in part on the at least one feature of at least one musical composition in the existing music (para. 0089-0090, 0093, 00123).
	Regarding claim 3, BEN discloses: wherein the existing music includes a catalog of musical compositions (para. 0008-0009, 0053), and wherein generating, by the computer-based musical composition system, new music based at least in part on the existing music includes generating, by the computer-based musical composition system, at least one new musical composition based at least in part on at least one musical composition in the catalog of musical compositions (para. 00155, 00157).
	Regarding claim 4, BEN discloses: wherein generating, by the computer-based musical composition system, at least one new musical composition based at least in part on at least one musical composition in the catalog of musical compositions includes generating, by the computer-based musical composition system, at least one musical variation of at least one musical composition in the catalog of musical compositions (para. 00149).  
	Regarding claim 5, BEN discloses: wherein granting at least some rights in the new music to the at least one rights holder includes licensing the new music to the at least one rights holder (para. 0044, 0056, 0062, 00107, 00108).
	Regarding claim 6, BEN discloses: wherein granting at least some rights in the new music to the at least one rights holder includes assigning ownership of the new music to the at least one rights holder, and the method further comprising: licensing the new music from the at least one rights holder (para. 0019, 00139-00141, 00144, 00157).  
	Regarding claim 7, BEN discloses: analyzing, by the computer-based musical composition system, existing music owned by at least one rights holder includes analyzing, by the computer-based musical composition system, at least a first musical composition owned, at least in part, by a first rights holder and analyzing, by the computer-based musical composition system, at least a second musical composition owned, at least in part, by a second rights holder (para. 0015, 00104-00105; 00115-00118); generating, by the computer-based musical composition system, new music based at least in part on the existing music includes generating, by the computer-based musical composition system, at least one new musical composition based, at least in part, on both the first musical composition and the second musical composition (para. 0012-0013); granting at least some rights in the new music to the at least one rights holder includes granting at least some rights in the at least one new musical composition to both the first rights holder and the second rights holder (para. 0016-0020, 0023); and sharing revenues generated from the new music with the at least one rights holder includes sharing revenues generated from the at least one new musical composition with both the first rights holder and the second rights holder (para. 0012-0013).  
	Regarding claim 10, BEN discloses: accessing, by the computer-based musical composition system, the existing music in at least a first digital file format (e.g., the format of the digital file at which the digital file is stored at the server side, see Fig. 1 and para. 0055-0058); and converting, by the computer-based musical composition system, the existing music from the at least a first digital file format to a second digital file format before analyzing, by the computer-based musical composition, the existing music (e.g., the format of the digital file at which the digital file is stored at the “data store” or “digital locker” or the consumer’s PC that is compatible with the specific player device, the player device software, and the player device Internet connection., see Fig. 1 and para. 0011, 0059-0064).  
	Regarding claim 11, BEN discloses a method comprising: accessing a first catalog of musical content (para. 0008-0009, 0053) by a computer-based musical composition system (para. 0018, 0020, 0058), the musical content comprising at least one musical composition owned by at least a first rights holder (para. 0015, 00104-00105; 00115-00118); processing the musical content by the computer-based musical composition system (para. 00155, 00157); generating a set of new musical compositions by the computer-based musical composition system, the set of new musical compositions comprising at least one new musical composition and each new musical composition in the set of new musical compositions based at least in part on the musical content in the first catalog of musical content (para. 00155, 00157); adding the set of new musical compositions to the first catalog of musical content (para. 0015, 00104-00105; 00115-00118); and sharing revenues generated from the set of new musical compositions with the first rights holder (para. 00155, 00158; see also Step 1470, Fig. 14).  
	Regarding claim 12, BEN discloses: wherein accessing a first catalog of musical content by a computer-based musical composition system includes accessing, by the computer-based musical composition system, the musical content in the first catalog of musical content in at least a first digital file format (e.g., the format of the digital file at which the digital file is stored at the server side, see Fig. 1 and para. 0055-0058); and processing the musical content by the computer-based musical composition system includes converting, by the computer-based musical composition system, the musical 32content in the first catalog of musical content from the at least a first digital file format to a second digital file format (e.g., the format of the digital file at which the digital file is stored at the “data store” or “digital locker” or the consumer’s PC that is compatible with the specific player device, the player device software, and the player device Internet connection., see Fig. 1 and para. 0011, 0059-0064).  
	Regarding claim 13, BEN discloses: wherein processing the musical content by the computer-based musical composition system includes analyzing, by the computer-based musical composition system, the musical content to determine at least one feature (e.g., namespace) of the musical content (para. 0013, 0067, 00112, 00116-00117); and generating a set of new musical compositions by the computer-based musical composition system includes generating a set of new musical compositions by the computer-based musical composition system where each new musical composition in the set of new musical compositions is based at least in part on or applies at least one feature of the musical content determined by the computer-based musical composition system (para. 0089-0090, 0093, 00123).  
	Regarding claim 14, BEN discloses: wherein generating a set of new musical compositions by the computer-based musical composition system includes generating, by the computer-based musical composition system, at least one musical variation of at least one musical composition in the first catalog of musical content (para. 00149).  
	Regarding claim 15, BEN discloses: wherein adding the set of new musical compositions to the first catalog of musical content includes granting at least some rights in the set of new musical compositions to the at least one rights holder (para. 0016-0020, 0023).  
	Regarding claim 16, BEN discloses: wherein granting at least some rights in the set of new musical compositions to the at least one rights holder includes either licensing the set of new musical compositions to the at least one rights holder, or assigning ownership of the set of new musical compositions to the at least one rights holder and licensing the set of new musical compositions from the at least one rights holder (para. 0019, 00139-00141, 00144, 00157).  
	Regarding claim 17, BEN discloses: accessing a second catalog of musical content by the computer-based musical composition system, the musical content in the second catalog of musical content comprising at least one musical composition owned by at least a second rights holder (para. 0015, 00104-00105; 00115-00118); processing the musical content in the second catalog of musical content by the computer-based musical composition system (para. 00155, 00157); 33adding the set of new musical compositions to the second catalog of musical content (para. 0015, 00104-00105; 00115-00118); and sharing revenues generated from the set of new musical compositions with the second rights holder (para. 0012-0013), wherein generating a set of new musical compositions by the computer-based musical composition system includes generating the set of new musical compositions by the computer- based musical composition system, each new musical composition in the set of new musical compositions based at least in part on both the musical content in the first catalog of musical content and the musical content in the second catalog of musical content (para. 0012-0013).  
	Regarding claim 20, BEN discloses the claimed invention (see the grounds of rejection applied to claims 1 and 7, etc. above).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BEN et al.
	Regarding claim 8, BEN discloses: wherein the existing music comprises music from at least a first artist (para. 0077-0078), the method further comprising: generating revenues from the new music, wherein generating revenues from the new music includes associating the new music with the first artist (para. 0012-0013, 0077-0078).
 BEN is silent on: said act of associating the new music with the first artist is to promote the new music across royalty channels.
However, the feature in question is deemed to be a mere intended use of an association between a piece of music with the related artist. Since promoting music work across royalty channels based on artist is well-known in the art, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to apply BEN’s teaching of association between the new music with the related artist to practice the promotion of the music piece across royalty channels. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.

Allowable Subject Matter
8.	Claims 9 and 19 may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further to overcome the rejections under 35 U.S.C. 101 set forth in sections 2-3 above in this Office action. However, once the claims are amended so that Examiner would have a better understanding of the claimed invention, a further search and consideration of the prior art will be conducted in order to make a proper determination of patentability of the claimed invention.

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837